UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
VINCENT SHAMONT ROGERS, CIVIL DOCKET NO. 1:19-CV-13899-P
Petitioner
VERSUS JUDGE DRELL
CHRIS MCCONNELL, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Petition (ECF No. 1) is hereby DISMISSED for lack
of jurisdiction, WITH PREJUDICE as to the jurisdictional issue, and WITHOUT
PREJUDICE as to the merits of Petitioner's claim.

THUS DONE AND SIGNED, at Alexandria, Louisiana, on this 7D_ day of

feBbemg 2020.

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
